ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_01_EN.txt.                      495 	




                                        DECLARATION OF JUDGE TOMKA

                     [Original English Text]

                        Geneva Agreement as agreement for the peaceful settlement of the dispute —
                     Authority of the Secretary‑General of the United Nations — Jurisdiction ratione
                     materiae concerns the frontier dispute — Issue of the validity of the 1899 Arbitral
                     Award ripe for judicial determination — Effet utile of Article IV, paragraph 2, of
                     the Geneva Agreement.

                         Having voted in favour of the conclusions reached by the Court, I
                     ­nevertheless wish to offer a few remarks on this case, which is rather unusual.
                         1. The Geneva Agreement is not a typical special agreement by which
                      the parties ask the Court to resolve a particular dispute which already
                      exists between them. Nor is Article IV, paragraph 2, of the Geneva Agree-
                      ment a typical compromissory clause providing for dispute resolution by
                      the Court should a dispute arise between the Parties in the future. Be that
                      as it may, the Geneva Agreement is still an agreement on the peaceful
                      settlement of the dispute between the Parties, as indicated by its official
                      title which reads: “Agreement to Resolve the Controversy between Ven-
                      ezuela and the United Kingdom of Great Britain and Northern Ireland
                      over the Frontier between Venezuela and British Guiana” 1. The Agree-
                      ment provides for a set of procedures and mechanisms aiming at the reso-
                      lution of the dispute opposing Venezuela and Guyana. It assigns a
                      particular role to the Secretary‑General of the United Nations — which
                      he accepted on 4 April 1966 2 — by authorizing him, under the conditions
                     specified in Article IV, paragraph 2, to choose the means of settlement of
                     the dispute. While unusual, such a role is not unprecedented in interna-
                      tional practice 3.

                       2. I agree with the Court’s conclusion that the Parties, by concluding
                     the Geneva Agreement, consented to the jurisdiction of the International
                     Court of Justice, should the Secretary‑General of the United Nations
                     decide to choose the Court as the means of settlement of the dispute in
                     the exercise of his authority under Article IV, paragraph 2, thereof.
                       3. The Court’s jurisdiction ratione materiae, being based on the Geneva
                     Agreement, concerns the controversy over the frontier. This is again

                          1
                          United Nations, Treaty Series (UNTS), Vol. 561, p. 321.
                          2
                          Letters dated 4 April 1966, from the Secretary‑General of the United Nations
                     to the Minister for Foreign Affairs of the Republic of Venezuela and the Minister of
                     State for Foreign Affairs and Permanent Representative of the United Kingdom to the
                     United Nations, Application instituting proceedings of Guyana, Ann. 5.
                        3 See e.g. Article 33 of the Treaty of Peace with Romania (Roumania), signed at Paris

                     on 10 February 1947, UNTS, Vol. 42, p. 3.

                     44




4 Ord_1205.indb 84                                                                                              20/12/21 15:50

                     496 	       arbitral award of 3 october 1899 (decl. tomka)

                     clearly indicated by the official title of the Agreement: “Agreement to
                     Resolve the Controversy . . . over the Frontier between Venezuela and
                     British Guiana”. It is true that the issue of the validity of the 1899 Arbi-
                     tral Award 4 is part and parcel of that controversy which, as Article I
                     of the Geneva Agreement confirms, “has arisen as the result of the Ven-
                     ezuelan contention that the Arbitral Award of 1899 about the frontier
                     between British Guiana and Venezuela is null and void”.
                        4. Guyana, in its Application instituting proceedings, has focused on
                     the issue of the validity of the 1899 Arbitral Award. It requests the Court,
                     inter alia, to
                          “adjudge and declare that:
                          (a) The 1899 Award is valid and binding upon Guyana and Ven­
                              ezuela, and the boundary established by that Award and
                              the 1905 Agreement is valid and binding upon Guyana and Ven-
                              ezuela;
                          (b) Guyana enjoys full sovereignty over the territory between the
                              Essequibo River and the boundary established by the 1899 Award
                              and the 1905 Agreement, and Venezuela enjoys full sovereignty
                              over the territory west of that boundary; Guyana and Venezuela
                              are under an obligation to fully respect each other’s sovereignty
                              and territorial integrity in accordance with the boundary estab-
                              lished by the 1899 Award and the 1905 Agreement” 5.

                        5. It is on the basis of these submissions, as formulated by Guyana in
                     its Application, that the Court has given in 2018 a title to the case,
                     inscribed on its General List under No. 171 as “Arbitral Award of 3 Octo-
                     ber 1899 (Guyana v. Venezuela)” 6.
                        6. By upholding its jurisdiction, the Court provides an opportunity for
                     the Respondent to substantiate its contention that the 1899 Arbitral
                     Award is null and void. Indeed, the question whether that Award is valid,
                     as maintained by Guyana, or null and void, as contended by Venezuela,
                     is a legal question par excellence. No other organ than a judicial one is
                     more appropriate to determine it. Almost six decades of efforts to resolve
                     the controversy between the Parties, caused by this Venezuelan conten-
                     tion, have shown that no agreement can ever be reached between them on
                     the legal status of the 1899 Arbitral Award. The Secretary‑General of the
                     United Nations made a sound decision when he chose the principal judi-
                     cial organ of the United Nations as a means of settlement of the contro-
                        4 The text of the Award rendered by the Arbitral Tribunal on 3 October 1899 is

                     reproduced in United Nations, Reports of International Arbitral Awards, Vol. XXVIII,
                     pp. 333‑339.
                        5 Application instituting proceedings of Guyana, para. 55. It is rather unusual for the

                     Applicant to ask the Court to determine over which territory the Respondent enjoys sover­
                     eignty.
                        6 Arbitral Award of 3 October 1899 (Guyana v. Venezuela), Order of 19 June 2018,

                     I.C.J. Reports 2018 (I), p. 402.

                     45




4 Ord_1205.indb 86                                                                                                20/12/21 15:50

                     497 	     arbitral award of 3 october 1899 (decl. tomka)

                     versy, in accordance with Article IV, paragraph 2, of the Geneva
                     Agreement.

                        7. It is important for the Parties to understand that, should the
                     1899 Arbitral Award be declared null and void by the Court, as argued
                     by Venezuela, the Court will be in need of further submissions, in the
                     form of evidence and arguments, about the course of the land boundary,
                     in order for it to fully resolve the “controversy”. Without these submis-
                     sions, the Court will not be in a position to determine the course of the
                     disputed boundary between the two countries. In such event, the Secretary‑­
                     General of the United Nations may be called upon once again to exercise
                     his authority under Article IV, paragraph 2, of the Geneva Agreement to
                     choose another of the means of settlement provided in Article 33 of the
                     Charter of the United Nations.

                     (Signed) Peter Tomka.




                     46




4 Ord_1205.indb 88                                                                                 20/12/21 15:50

